In a proceeding under section 330 of the Election Law, to declare invalid the petition designating James Ryan and Lottie Werner as the candidates, to be voted upon at the forthcoming primary election, for the party positions of committeeman and committeewoman, respectively, of the County Committee of the Democratic party from the 61st Election District, 4th Assembly District in the County of Nassau, etc., the designated candidates and the Committee on Vacancies appeal from an order of the Supreme Court, Nassau County, entered August 26, 1963 upon the decision of the court after a hearing, which declared said designating petition to be invalid and directed the Board of Elections to reject it. Order reversed on the law and the facts, without costs; petition in this proceeding dismissed, and designating petition declared to he valid. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. Concededly, only one of the signatures on the designating petition is vulnerable and may be deemed to be invalid. The remaining signatures, however, are free from all irregularity or claim of fraud, and are admittedly valid. The irregularities incident to the one challenged signature are in no way connected with the remaining signatures. Whatever wrongdoing there was, permeated only the one signature, not the entire petition. Since the number of remaining valid signatures is sufficient, the designating petition must be held to be good. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.